ELECTRONIC RECORD
                                                                                            1*3-/5"
COA #       10-14-00202-CR                                          OFFENSE:     Sexual Abuse of a Child


            David Blaine McKinley v. The State of
STYLE:      Texas                                                   COUNTY:      Ellis


TRIAL COURT:              40th District Court                                                             MOTION
TRIAL COURT #:            37611CR                                     FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Bob Carroll                            DATE:
DISPOSITION:        AFFIRMED                                          JUDGE:




DATE:         July 2, 2015

JUSTICE:      Justice Davis             PC                S   YES

PUBLISH:                                DNP:        YES


CLK RECORD:         8/5/2014                                  SUPP CLK RECORD:           2/25/2015
RPT RECORD:         9/25/2014                                 SUPP RPT RECORD:
STATE BR:           3/2/2015                                  SUPP BR:
APP BR:             12/30/2014                                PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS
                                                                                               9VA-/5*
ELECTRONIC RECORD                                                      CCA#                     3M3-/S-
          PRO SE                   Petition                               Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                      DATE:

        ^F^fbf                                                           JUDGE: _

DATE:           /I/O'jlztf/S'                                             SIGNED:.                         PC:

JUDGE:      ^                                                            PUBLISH:                         DNP:




                    MOTION FOR REHEARING IN                              MOTION FOR STAY OF MANDATE IS:

CCA IS:                       ON                                                                     ON

JUDGE:                                                                   JUDGE: